Case 19-22715-CMB   Doc 295-1 Filed 10/25/19 Entered 10/25/19 15:35:39   Desc
                            Exhibit A Page 1 of 4




                          Exhibit A
           To Reinhart Foodservice, LLC’s
            Application for Allowance of
               Administrative Claim
Case 19-22715-CMB   Doc 295-1 Filed 10/25/19 Entered 10/25/19 15:35:39   Desc
                            Exhibit A Page 2 of 4
Case 19-22715-CMB   Doc 295-1 Filed 10/25/19 Entered 10/25/19 15:35:39   Desc
                            Exhibit A Page 3 of 4
Case 19-22715-CMB   Doc 295-1 Filed 10/25/19 Entered 10/25/19 15:35:39   Desc
                            Exhibit A Page 4 of 4
